Citation Nr: 1722796	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to April 1963 and from July 1963 to July 1965. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was scheduled for a hearing before the Board at the RO in January 2016, but failed to appear.  The hearing request is deemed withdrawn. See 38 C.F.R. § 20.704 (2016). 

In March 2016, the Board remanded the appeal.


FINDING OF FACT

A current acquired psychiatric disorder other than PTSD, to include depressive disorder, and anxiety disorder was at least as likely as not incurred as a result of active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).
The Board remanded the Veteran's claim for acquired psychiatric disorder, other than PTSD in April 2016 because there was evidence of other psychiatric diagnoses in the record. 

Regarding the first element of service connection, the existence of a present disability, records show that the Veteran was diagnosed with depression in June 2007 and anxiety in July 2009 with ongoing treatments for both. Thus, the first element of service connection is met.

Regarding the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran indicates on numerous occasions that his depression and anxiety stemmed from a series of racially motivated attacks during active service.  As a lay person, the Veteran is competent to attest to racial incidents that he experienced.  Likewise, his spouse is competent to describe what symptoms indicative of depression and anxiety she observed.  These statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994). Thus, the second element of service connection is met.

Regarding the third element of service connection, nexus, the record includes a detailed opinion, cosigned by two VA psychologists, who stated that the Veteran's subsequently service connected PTSD was a result of racially motivated attacks during his active service.  The record strongly indicates that the disability currently diagnosed as PTSD was the same disability previously diagnosed as anxiety and depression.  Accordingly, if the PTSD is related to in-service stressors, the same disability once labeled as anxiety and depression is related to those stressors.

Resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder,  other than PTSD, is warranted.  Thus, the Veteran's claim is granted.  38 U.S.C.A. § 5107(b)


ORDER

Service connection for an acquired psychiatric disorder, other than PTSD is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


